Citation Nr: 0817446	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bipolar mood disorder 
with depression as secondary to service-connected total 
hysterectomy with bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The November 2005 VA examination indicates the examiner's 
opinion that the veteran entered service with a preexisting 
depressive condition due to premilitary physical and sexual 
trauma (physical and sexual abuse starting at age 7).  He 
opined that it was just as likely that the veteran's current 
mental disability is not secondary to the service-connected 
hysterectomy.

The examiner's opinion is not stated in clear format that 
complies with VA regulations to indicate whether it is at 
least as likely as not (i.e., is it 50 percent or more 
probable?) that the veteran's current mental disability(ies) 
is(are) secondary to her service-connected total hysterectomy 
with bilateral salpingo-oophorectomy.  The way the examiner 
worded his opinion can be taken two ways, negative or 
positive.

The Board further notes that, while the veteran initially 
claimed service connection for depression as secondary to 
service-connected total hysterectomy with bilateral salpingo-
oophorectomy, in its April 2005 decision the RO changed the 
wording of the claim to "bipolar mood disorder with 
depression as secondary to service-connected total 
hysterectomy with bilateral salpingo-oophorectomy.  When it 
subsequently ordered the VA mental health examination that 
was conducted in November 2005, the RO stated that the 
veteran was claiming service connection for only depression 
as secondary to her service-connected total hysterectomy.  

Therefore, a remand is needed in order to obtain a new 
examination with a diagnosis of the types of mental 
disability that the veteran has, including bipolar disorder 
and depression, the severity of each diagnosed mental 
disability, and a properly worded nexus opinion.  It is also 
necessary to obtain the veteran's treatment records from the 
Leavenworth VA medical center (VAMC) from May 24, 2006, to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
she wants VA to help her obtain.  If she 
provides appropriate releases, or 
identifies any VA treatment, assist her 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2007).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Obtain all treatment records since 
May 24, 2006, from the Leavenworth VAMC.  
The materials obtained, if any, should be 
associated with the claims file.

3.  Schedule the veteran for an 
appropriate VA examination.  The claims 
file must be provided for review of 
pertinent documents therein and the 
examiner must state in his/her report 
that the claims file was reviewed.  Using 
DSM-IV format, the examiner should 
provide a diagnosis of any mental 
disabilities that the veteran has, to 
include bipolar disorder and depression, 
and a description of their severity.  An 
opinion should be provided in wording 
that complies with VA regulations as to 
whether any diagnosed mental disability 
is (or is not) at least as likely as not 
(i.e., is it 50 percent or more 
probable?) related to the veteran's 
military service or is proximately due 
to, the result of, or aggravated by 
(increased in severity beyond the natural 
progression) the veteran's service-
connected total hysterectomy with 
bilateral salpingo-oophorectomy.

(The veteran is hereby notified that it 
is the veteran's responsibility to report 
for the examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2007).)  

4.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, the 
originating agency should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and, if it is not, corrective 
action should be taken.

5.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

